
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.8



FIRST AMENDMENT
TO AMENDED AND EXTENDED
EMPLOYMENT AGREEMENT


        This First Amendment (this "Amendment") to the Amended and Extended
Employment Agreement dated as of July 1, 2002 (the "Employment Agreement") by
and between Cendant Corporation (the "Company") and Henry R. Silverman (the
"Executive") is hereby entered into by and among the Company, the Executive, the
Trustee of the Henry R. Silverman 1999 Insurance Trust (the "1999 Trust") and
the Trustee of the Henry R. Silverman 2000 Insurance Trust (the "2000 Trust"
and, collectively with the 1999 Trust, the "Trusts") and shall become effective
this 28th day of July, 2003.

        WHEREAS, the Company and the Executive entered into the Employment
Agreement; and

        WHEREAS, the Company and the Executive, as well as the Trustee of the
1999 Trust, entered into a Split Dollar Agreement dated as of August 23, 2000
(the "1999 Split Dollar Agreement"); and

        WHEREAS, the Company and the Executive, as well as the Trustee of the
2000 Trust, entered into a Split Dollar Agreement dated as of August 23, 2000
(the "2000 Split Dollar Agreement" and, collectively with the 1999 Split Dollar
Agreement, the "Split Dollar Agreements"); and

        WHEREAS, as collateral security for the liability of the Trusts to the
Company under the Split Dollar Agreements, the Trustee of the Trusts executed a
limited collateral assignment in connection with each of the Split Dollar
Agreements (the "Limited Collateral Assignments"); and

        WHEREAS, the Employment Agreement provides that the Company shall
maintain for the Executive's life term life insurance in the aggregate face
amount of $100 million pursuant to which the Executive shall have the right to
name the beneficiaries (the "Insurance Entitlement"); and

        WHEREAS, the Company and the Executive have agreed that the Company
shall have the right to provide the insurance benefits contemplated under the
Split Dollar Agreements in lieu of providing the Insurance Entitlement; and

        WHEREAS, the Company, the Executive and the Trusts have agreed that, in
light of, among other things, the passage of the Sarbanes-Oxley Act of 2002, it
would be in the mutual best interests of the Company, the Executive and the
Trusts to terminate the Company's obligations pursuant to the Insurance
Entitlement, amend and restate the Split Dollar Agreements, and provide the
Executive with a life insurance benefit in the manner described in this
Amendment.

        NOW, THEREFORE, in consideration of the foregoing and such other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to the terms and conditions set forth
below.

        1.    Amendment and Restatement of Split Dollar
Agreements.    Contemporaneously with the execution of this Amendment, the 1999
Split Dollar Agreement and the 2000 Split Dollar Agreement shall each be amended
and restated to conform to the provisions of this Amendment, and, except as
otherwise provided in paragraph 2 of this Amendment, the provisions of the Split
Dollar Agreements and the Limited Collateral Assignments, including, without
limitation the Policies (as respectively defined in each of the Split Dollar
Agreements), shall, with respect to all Policies that have not been terminated
as provided for herein, continue in full force and effect until all of the New
Policies and Key Man Insurance described herein are implemented and the full
life insurance protection described herein to be provided under the New Policies
and the Key Man Insurance is in full force and effect (the "Implementation
Date").

        2.    Termination of the Policies.    Upon the Company's acquisition of
a New Policy described in paragraph 4A of this Amendment and the endorsement of
the death benefit of such New Policy to the Trusts in the manner set forth in
paragraph 4A of this Amendment, the Trusts shall contemporaneously therewith
terminate for its/their cash surrender value one or more of the Policies (as
respectively

--------------------------------------------------------------------------------


defined in each of the Split Dollar Agreements) with an aggregate face amount
equal to the face amount of such New Policy; provided, however, that prior to
the Company's acquisition of the Key Man Insurance described in paragraph 4A of
this Amendment, the Trusts shall keep in full force one or more Policies with an
aggregate face amount equal to the sum of (i) the aggregate premiums payable by
the Company on the first year's insurance coverage on the New Policies and
(ii) the "Advances" (as such term is defined in the Split-Dollar Agreements)
with respect to such one or more Policies that are being kept in force pursuant
to this proviso. Upon receipt of the cash surrender value under any such
terminated Policy or Policies, the Trusts shall immediately thereafter transfer
all cash surrender value under such terminated Policy or Policies to the Company
for its sole and exclusive benefit. Upon the termination of any such Policy,
such terminated Policy shall thereafter not be subject to the terms and
conditions of the Split Dollar Agreements, and the Limited Collateral Assignment
with respect to such terminated Policy shall terminate. The parties hereby agree
to cooperate (including by executing appropriate documents) to implement the
matters contemplated in this paragraph 2.

        3.    Termination of the Insurance Entitlement.    Section 4(g) of the
Employment Agreement is hereby deleted and of no further force or effect
effective as of the Implementation Date. The Executive hereby acknowledges and
agrees that the obligations of the Company as set forth in this Amendment
constitute the sole and exclusive obligations of the Company with respect to
life insurance coverage for the benefit of the Executive (other than group life
insurance).

        4A.    Acquisition of New Insurance; Endorsement.    As promptly as
practicable after the execution of this Amendment, the Company shall acquire one
or more life insurance policies on the life of the Executive with an aggregate
face amount of $100 million (individually a "New Policy" and collectively the
"New Policies"). The New Policies shall be underwritten by one or more insurance
companies reasonably acceptable to both the Company and the Trusts and shall
otherwise in all respects be reasonably acceptable to both the Company and the
Trusts. The Trusts hereby consent to the Company's acquisition of the New
Policies and agree to take all reasonable actions, including executing such
appropriate documents, in each case as necessary to facilitate the acquisition
of the New Policies. The Company shall promptly endorse to the Trusts
$100,000,000 of life insurance under the New Policies and the sole and exclusive
right to name the beneficiary with respect to the $100,000,000 of life insurance
under the New Policies (the "Endorsements"). The Endorsements shall be
substantially in the form attached hereto as Exhibit A1. As promptly as
practicable after the execution of this Amendment, the Company shall also
acquire one or more life insurance policies on the life of the Executive with an
aggregate face amount of $37.5 million (the "Key Man Insurance"). The Company
shall at all times remain the beneficiary of the Key Man Insurance; provided,
however, that each and every time the Company pays a premium on the New Policies
and/or the Key Man Insurance, the Company shall promptly endorse to the Trusts
(i) an additional death benefit under the Key Man Insurance equal to the sum of
(a) the amount of such premium paid by the Company on the New Policies, and
(b) the amount of such premium paid by the Company on the death benefit under
the Key Man Insurance then being endorsed to the Trusts under clause (a) above;
and (ii) the sole and exclusive right to name the beneficiary with respect to
the amount of the death benefit under the Key Man Insurance endorsed to the
Trusts under clause (i) above. Such endorsement with respect to the Key Man
Insurance shall be substantially in the form attached hereto as Exhibit A2.

        4B.    Allocation of Life Insurance Endorsed to
Trusts.    Notwithstanding any provision in this Agreement to the contrary, any
life insurance under the New Policies and the Key Man Insurance that is directed
to be endorsed to the Trusts under this Agreement shall be allocated as follows:
(i) seventy-five percent (75%) of such life insurance shall be endorsed to the
1999 Trust and the 1999 Trust shall have the sole and exclusive right to name
the beneficiary with respect to seventy-five percent (75%) of such life
insurance, and (ii) twenty-five percent (25%) of such life insurance shall be
endorsed to the 2000 Trust and the 2000 Trust shall have the sole and exclusive
right to name the beneficiary with respect to twenty-five percent (25%) of such
life insurance.

2

--------------------------------------------------------------------------------


        5A.    Premium Payments—Prior to Purchase Election.    The Company shall
at all times be solely responsible for making all premium payments in respect of
the Key Man Insurance; provided, however, that the Company shall have the right
in its sole discretion to terminate the Key Man Insurance following the exercise
of the Purchase Election (as defined in paragraph 6 below) with respect to all
(but not less than all) of the New Policies. At all times prior to the exercise
of the Purchase Election with respect to all (but not less than all) of the New
Policies: (i) the Trusts shall be responsible for contributing a portion of all
premium payments, on a timely basis, into the New Policies with respect to which
a Purchase Election has not been made in an amount equal to the Economic Benefit
(as defined below) to the Executive in respect of the New Policies with respect
to which a Purchase Election has not been made; (ii) the Company shall be
responsible for making the Required Premium Payments (as defined below), on a
timely basis, into the New Policies with respect to which a Purchase Election
has not been made; and (iii) after giving effect to clauses (i) and (ii), in the
event the premium payments under the New Policies are not paid in full (or not
paid to the extent necessary to maintain the full face amount), any remaining
premium payments shall be payable by the Trusts at their sole option. At any
time following the exercise of the Purchase Election with respect to all (but
not less than all) of the New Policies, the Company shall have the right in its
sole discretion to terminate the Key Man Insurance. For purposes of this
paragraph 5A, (i) Economic Benefit shall mean an amount equal to the annual cost
of current life insurance protection on the life of the Executive with a death
benefit of $100,000,000 reduced by an amount equal to the aggregate death
benefit of any New Policies with respect to which a Purchase Election has been
made, measured by the lower of the Table 2001 rate (as originally published in
Internal Revenue Service Notice 2001-10) or the applicable insurance company's
current published premium rate for annually renewable term insurance for
standard risks, and (ii) Required Premium Payments shall mean the payments set
forth on Exhibit B hereto taking into account the footnotes thereon.

        5B.    Effect of the Executive's Death—Prior to Purchase Election.    If
the Executive dies prior to the Purchase Election with respect to all (but not
less than all) of the New Policies, the Company will receive from the death
benefits payable by the insurance company or companies that issued the New
Policies with respect to which a Purchase Election has not been made the greater
of (i) total amount of premiums paid on the New Policies with respect to which a
Purchase Election has not been made or (ii) the cash surrender value of the New
Policies with respect to which a Purchase Election has not been made.

        5C.    Effect of Reduction in Face Amount of Insurance.    The parties
agree that the Trusts shall have the right to reduce the aggregate face amount
of insurance coverage in respect of any New Policy at any time. In the event
that the Trusts determine to reduce the aggregate face amount of insurance
coverage in respect of any New Policy, then there shall be an equal percentage
reduction to both the Required Premium Payments applicable to that New Policy,
and the amounts required to be paid by the Trusts in respect of such New Policy
pursuant to paragraph 5A(i) above in respect of the Economic Benefit.

        6.    Purchase Election.    At any time, and from time to time, each
Trust shall have the right to purchase any or all of the New Policies allocated
to such Trust pursuant to paragraph 4B above (the "Purchase Election") by making
a payment to the Company equal to the aggregate cash surrender value (as of the
purchase date) of the policy or policies being purchased (the "Exercise Price").
In connection with any such exercise, the Company shall make a cash bonus
payment to the Executive equal to the Exercise Price. In the event that the
Purchase Election is exercised during any calendar year with respect to a New
Policy, all premium payments (including Required Premium Payments) in respect of
any such New Policy shall thereafter be the sole and exclusive responsibility of
the Trust that exercised the Purchase Election with respect to such New Policy.
As of the date any New Policy is purchased in full, the Endorsement with respect
to such New Policy shall terminate and such New Policy shall thereafter not be
subject to the terms and conditions of the Split-Dollar Agreements, as

3

--------------------------------------------------------------------------------


amended and restated in accordance with paragraph 1 of this Amendment. As of the
date any New Policy is purchased in part, the amount of life insurance required
to be endorsed to the Trusts under paragraph 4A of this Amendment shall be
reduced by the face amount of death benefits with respect to New Policies that
are purchased by the Trusts.

        7A.    Post-Exercise Bonus Program.    Following the exercise of the
Purchase Election, the Company shall have no further obligations to make the
Required Premium Payments or any other payments in respect of any New Policy in
respect of which the Purchase Election was made. All premium payments (including
Required Premium Payments) in respect of any such New Policy shall thereafter be
the sole and exclusive responsibility of the Trusts. Following the exercise of
any such Purchase Election, the Company shall make a cash bonus payment (the
"Cash Bonus Payment") to the Executive on an annual basis in an amount equal to
the premium payments made by the Trusts during such year in respect of the New
Policy in respect of which the Purchase Election was made, including, if
applicable, a pro rata Cash Bonus Payment in respect of the partial calendar
year after which the Purchase Election is exercised (the "Annual Bonus
Program"). The Cash Bonus Payment amounts under the Annual Bonus Program are set
forth on Exhibit C hereto, assuming that the Purchase Election has been
exercised with respect to all New Policies. To the extent the Purchase Election
has been exercised with respect to some, but not all, of the New Policies, Cash
Bonus Payments under the Annual Bonus Program shall equal the amounts reflected
in the footnotes to Exhibit C for the New Policies with respect to which a
Purchase Election has been made in full and shall be prorated for the New
Policies with respect to which a Purchase Election has been made in part based
on a fraction the numerator of which is the face amount purchased by the Trusts
of the New Policies with respect to which the Purchase Election has been
exercised in part, and the denominator of which is the aggregate face amount of
the New Policies with respect to which a purchase election has been made in
part. At the time of each Cash Bonus Payment under the Annual Bonus Program, the
Company shall make an additional payment (the "Bonus Reimbursement Payment") to
the Executive in an amount equal to the sum of (i) the income taxes imposed upon
the Cash Bonus Payment, (ii) the gift taxes that would be imposed assuming the
Executive gifted to the Trusts an amount equal to the Cash Bonus Payment, and
(iii) an additional amount such that, after imposition of income taxes on the
payments made pursuant to clauses (i) and (ii) above, as well as on the payments
described in this clause (iii), the Executive retains an amount equal to the
aggregate payments determined under clauses (i) and (ii) above. For purposes of
determining the Bonus Reimbursement Payment, the Executive shall be deemed to
(i) pay Federal income and gift taxes at the Executive's highest applicable
marginal rate of Federal income and gift taxation, as applicable, for the
calendar year in which the Bonus Reimbursement Payment is to be made and
(ii) pay any applicable state and local income and gift taxes at the Executive's
highest applicable marginal rate of income and gift taxation, as applicable, for
the calendar year in which the Bonus Reimbursement Payment is to be made, net of
the maximum reduction in Federal income or gift taxes, as applicable, which
could be obtained from deduction of such state and local income or gift taxes,
as applicable, if paid in such year. All payments pursuant to this paragraph 7A
shall be treated as cash compensation paid by the Company to the Executive for
tax purposes. All payments (other than any payments accrued but unpaid prior to
the Executive's death) pursuant to this paragraph 7A shall cease upon the
Executive's death.

        7B.    Effect of New Policy Investments.    The parties acknowledge and
agree that the estimated amounts to be paid pursuant to the Annual Bonus
Program, as set forth on Exhibit C hereto, were determined based upon an assumed
rate of return on the underlying investments in respect of each New Policy (the
"Assumed Rate"). Accordingly, notwithstanding paragraph 7A and Exhibit C to the
contrary, (i) in the event that any New Policy experiences investment returns in
excess of its Assumed Rate, any resulting decrease in the premium payments shall
result in a corresponding decrease in payments by the Company under the Annual
Bonus Program, and (ii) in the event that any New Policy experiences investment
returns below its Assumed Rate, any resulting increase in the premium payments
shall result in a corresponding increase in payments by the Company under the
Annual

4

--------------------------------------------------------------------------------


Bonus Program; provided, however, that in no event shall the Company bear
responsibility for increased payments under the Annual Bonus Program to the
extent such increases are a result of investment returns below the guaranteed
rate in effect with respect to any New Policy or any insurance company default
under any New Policy.

        8.    Termination.    The obligations of the parties pursuant to this
Amendment shall remain in full force and effect notwithstanding the termination
of the Employment Agreement for any reason or the termination of the Executive's
employment with the Company for any reason; provided, however, that the
Company's obligation pursuant to this Amendment shall fully and immediately
terminate upon the earliest of (i) the Executive's death (except to assure that
the appropriate death benefits under the New Policies with respect to which a
Purchase Election has not been made are paid) or (ii) the Executive's
termination for Cause (as defined in the Employment Agreement").

        9.    Rights.    Except as contemplated hereby, neither the Company nor
the Trusts shall have the right to assign or convey any right or interest in any
New Policy without the written consent of the other party. Neither the Company
nor either of the Trusts shall have the right to take a loan against any New
Policy without the written consent of the other party. Any and all dividends or
distributions credited to any New Policy, and any and all interest and earnings
in excess of expected and budgeted interest and earnings credited to any New
Policy, shall be used for the exclusive purpose of reducing the Required Premium
Payments and/or payments under the Annual Bonus Program for the exclusive
benefit of the Company.

        10.    Integration.    This Amendment shall be deemed for all purposes
as an amendment to the Employment Agreement, and any all interpretations of any
provision of this Amendment shall be construed in accordance with, and any and
all disputes arising hereunder shall be resolved in accordance with, the
applicable provisions of the Employment Agreement.

        11.    Final Split-Dollar Regulations.    In the event that final United
States Treasury regulations relating to split-dollar life insurance arrangements
are published in the Federal Register prior to the Implementation Date, then,
within 30 days of the date that such final regulations are published in the
Federal Register, the Trusts (acting jointly) may terminate this Amendment and
the Split Dollar Agreements by written notice to the Company. In the event of
any such termination, the provisions of this Amendment shall thereafter be null
and void, and the parties agree to use reasonable efforts to implement a lawful
substitute for the arrangement provided for in this Amendment, which is fair and
equitable to each of the parties and which provides a life insurance benefit
substantially equivalent to the Insurance Entitlement.

        12.    Unlawfulness; Miscellaneous.    To the extent that the
arrangement provided for in this Amendment is determined by the Company, a court
of law or any regulatory agency to be unlawful, this Amendment and the Split
Dollar Agreements shall terminate and the parties agree to use reasonable
efforts to implement a lawful substitute for this arrangement, which is fair and
equitable to each of the parties and which provides a life insurance benefit
substantially equivalent to the Insurance Entitlement. This Amendment may be
executed in counterparts, each of which will be deemed an original, but all of
which will together constitute one and the same instrument.

5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Amendment to the
Employment Agreement as of the date and year first above written.


 
 
CENDANT CORPORATION
 
 
By:
/s/  TERRY CONLEY            

--------------------------------------------------------------------------------

    Name: Terry Conley     Title: Executive Vice President
Human Resources
 
 
HENRY R. SILVERMAN

/s/  HENRY R. SILVERMAN      
 
 


--------------------------------------------------------------------------------


 
 
HENRY R. SILVERMAN 1999 INSURANCE TRUST
 
 
By:
/s/  TRUSTEE            

--------------------------------------------------------------------------------

    Title: Trustee
 
 
HENRY R. SILVERMAN 2000 INSURANCE TRUST
 
 
By:
/s/  TRUSTEE            

--------------------------------------------------------------------------------

    Title: Trustee

6

--------------------------------------------------------------------------------


Exhibit A1



ENDORSEMENT
and
BENEFICIARY DESIGNATION
[Name of Life Insurance Company]
Policy No.                     


        The death proceeds of the above policy shall be payable, in a lump sum,
to CENDANT CORPORATION ("Cendant"), a Delaware corporation, with offices located
at 9 West 57th Street, New York, New York 10019, the owner of such policy, to
the extent of its interest under the Restated and Amended Split Dollar Agreement
dated as of July 28, 2003 between MARTIN L. EDELMAN, as Trustee of the HENRY R.
SILVERMAN [1999/2000] INSURANCE TRUST (the "Trust"), under agreement dated as of
[August 10, 1999/August 23, 2000], with offices located at 75 East 55th Street,
New York, New York 10022, and Cendant, a copy of which Agreement is annexed
hereto. The balance of the death proceeds shall be payable, in a lump sum, to
the Trust.

    CENDANT CORPORATION
Dated: July    , 2003
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------


Exhibit A2



ENDORSEMENT
AND
BENEFICIARY DESIGNATION
[Name of Life Insurance Company]
Policy No.            


        The death proceeds of the above policy shall be payable, in a lump sum,
to MARTIN L. EDELMAN, or to any successor to him, as Trustee of the HENRY R.
SILVERMAN [1999/2000] INSURANCE TRUST (the "Trust"), under agreement dated as of
[August 10, 1999/August 23, 2000], with offices located at 75 East 55th Street,
New York, New York 10022, to the extent an interest in such policy has been
endorsed to the Trust pursuant to the Restated and Amended Split Dollar
Agreement dated as of July 28, 2003 between the Trust and the owner of such
policy, CENDANT CORPORATION ("Cendant"), a Delaware corporation, with offices
located at 9 West 57th Street, New York, New York 10019, a copy of which
Agreement is annexed hereto. The balance of the death proceeds shall be payable,
in a lump sum, to Cendant.


 
 
CENDANT CORPORATION
Dated: July    , 2003
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:


--------------------------------------------------------------------------------


Exhibit B


Calendar Year


--------------------------------------------------------------------------------

  Required Premium Payments—
Pre-Purchase Election(1)

--------------------------------------------------------------------------------

2003   4,566,909 2004   3,908,909 2005   3,775,909 2006   4,221,909 2007  
3,564,000 2008      584,988 2009      584,988 2010      584,988 2011  
   584,988 2012      584,988 2013      584,988 2014      584,988 2015  
   584,988 2016      584,988 2017      584,988 2018      584,988 2019  
   584,988 2020      584,988 2021      584,988 2022      584,988

        *****end of required Company contributions*****

--------------------------------------------------------------------------------

(1)The Company's obligation to make these Required Premium Payments shall cease
with respect to any New Policy for which a Purchase Election is made. The
Required Premium Payments represent premiums in respect of three separate New
Policies, and in the event that a Purchase Election is made in respect of one or
more but less than all such New Policies, then the Required Premium Payments
shall be reduced based upon the premium cost applicable to the New Policy or New
Policies in respect of which such Purchase Election is made. For purposes of
calculating any such reduction to the Required Premium Payments, the premiums
applicable to each such New Policy are set forth on Exhibit B1 hereto.

--------------------------------------------------------------------------------


Exhibit B1


Required Premium Payments—Pre-Purchase Election


Calendar
Year

--------------------------------------------------------------------------------

  American
General

--------------------------------------------------------------------------------

  Pacific
Life

--------------------------------------------------------------------------------

  Mass
Mutual

--------------------------------------------------------------------------------

  Total Premiums

--------------------------------------------------------------------------------


2003
 
2,154,322
 
1,896,384
 
516,203
 
4,566,909
2004
 
1,822,805
 
1,703,918
 
382,186
 
3,908,909
2005
 
1,757,254
 
1,665,431
 
353,224
 
3,775,909
2006
 
1,960,125
 
1,888,041
 
373,743
 
4,221,909
2007
 
2,750,000
 
500,000
 
314,000
 
3,564,000
2008
 
270,988
 
0
 
314,000
 
584,988
2009
 
270,988
 
0
 
314,000
 
584,988
2010
 
270,988
 
0
 
314,000
 
584,988
2011
 
270,988
 
0
 
314,000
 
584,988
2012
 
270,988
 
0
 
314,000
 
584,988
2013
 
270,988
 
0
 
314,000
 
584,988
2014
 
270,988
 
0
 
314,000
 
584,988
2015
 
270,988
 
0
 
314,000
 
584,988
2016
 
270,988
 
0
 
314,000
 
584,988
2017
 
270,988
 
0
 
314,000
 
584,988
2018
 
270,988
 
0
 
314,000
 
584,988
2019
 
270,988
 
0
 
314,000
 
584,988
2020
 
270,988
 
0
 
314,000
 
584,988
2021
 
270,988
 
0
 
314,000
 
584,988
2022
 
270,988
 
0
 
314,000
 
584,988
*****end of required Company contributions*****
 
 

--------------------------------------------------------------------------------


Exhibit C2


Calendar Year


--------------------------------------------------------------------------------

  Annual Cash Bonus Program—Post-Purchase Election

--------------------------------------------------------------------------------


2003
 
*             2004   *             2005   *             2006   *            
2007   814,000 2008   584,988 2009   584,988 2010   584,988 2011   584,988 2012
  584,988 2013   584,988 2014   584,988 2015   584,988 2016   584,988 2017  
584,988 2018   584,988 2019   584,988 2020   584,988 2021   584,988 2022  
584,988

        *****end of Annual Cash Bonus Program*****

--------------------------------------------------------------------------------

2This Exhibit C is not effective until following the exercise of a Purchase
Election. Exhibit assumes for illustrative purposes than an exercise of a
Purchase Election for each New Policy occurs in 2006. The Annual Bonus Program
represents bonuses paid in respect of premiums under three separate New
Policies, and in the event that a Purchase Election is made in respect of one or
more but less than all such New Policies, then the Cash Bonus Payment shall be
reduced based upon the premium cost applicable to the New Policy or New Policies
in respect of which such Purchase Election has not been made. For purposes of
calculating any such reduction to the Cash Bonus Payment, the premiums
applicable to each such New Policy are set forth on Exhibit B1 hereto.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.8



FIRST AMENDMENT TO AMENDED AND EXTENDED EMPLOYMENT AGREEMENT

Exhibit A1



ENDORSEMENT and BENEFICIARY DESIGNATION [Name of Life Insurance Company] Policy
No.

Exhibit A2



ENDORSEMENT AND BENEFICIARY DESIGNATION [Name of Life Insurance Company] Policy
No.

Exhibit B



Exhibit B1



Required Premium Payments—Pre-Purchase Election

Exhibit C2

